Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.3 THE LAZARD FUNDS, INC. LAZARD RETIREMENT SERIES, INC. LAZARD WORLD DIVIDEND & INCOME FUND, INC. LAZARD GLOBAL TOTAL RETURN AND INCOME FUND, INC. LAZARD ALTERNATIVE STRATEGIES FUND, L.L.C. Amended Joint Fidelity Bond Agreement THIS AGREEMENT is made as of by and among The Lazard Funds, Inc., Lazard Retirement Series, Inc., Lazard Alternative Strategies Fund, L.L.C., Lazard Global Total Return and Income Fund, Inc. and Lazard World Dividend & Income Fund, Inc. (collectively, the Funds). WHEREAS, Lazard World Dividend & Income Fund, Inc., Lazard Alternative Strategies Fund, L.L.C., Lazard Global Total Return and Income Fund, Inc. and the current and future series of The Lazard Funds Inc. and Lazard Retirement Series, Inc. (collectively, the Portfolios) have been named as Assureds under the joint insured fidelity bond issued by the Vigilant Insurance Company, a member of the Chubb Group of Insurance Companies (the Bond); and WHEREAS, the Funds further desire to establish (i) the criteria by which the premium for the Bond shall be allocated amount the Portfolios, and (ii) the criteria by which recoveries under the Bond shall be allocated among the Funds. NOW, THEREFORE, it is agreed as follows: 1.
